          Case 1:15-cv-09300-LGS Document 527 Filed 04/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 JOHN NYPL, et al.,                                           :
                                              Plaintiffs, :
                                                              :   15 Civ. 9300 (LGS)
                            -against-                         :
                                                              :        ORDER
 JP MORGAN CHASE & CO., et al.,                               :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, pursuant to this Court’s Order on February 24, 2020, on March 16, 2020,

Matthew S. Fitzwater and Stephen M. Cutler filed affidavits describing how they came to have

knowledge of the matters underlying the plea agreements executed between the United States

Department of Justice (“DOJ”) and Barclays PLC and JPMorgan Chase & Co., respectively

(Dkt. Nos. 506, 508);

         WHEREAS, in his affidavit, Mr. Fitzwater states, “I learned this information either from

Sullivan & Cromwell LLP, Clifford Chance LLP, or other internal Barclays counsel or though

my own participation, as counsel to Barclays, in the investigation.” Mr. Fitzwater does not

explain what investigation is referenced by the phrase “the investigation.” (Dkt. No. 506 at ¶ 5);

         WHEREAS, in his affidavit, Mr. Cutler states, “I learned this information either from

Skadden, Arps, Slate, Meagher & Flom LLP or other internal JPMorgan counsel or through my

own participation, as counsel to JPMorgan, in the investigation.” Mr. Cutler does not explain

what investigation is referenced by the phrase “the investigation.” (Dkt. No. 508 at ¶ 4). It is

hereby

         ORDERED that, by May 1, 2020, Defendants Barclays PLC and JPMorgan Chase & Co.

shall file supplemental affidavits from Mr. Fitzwater and Mr. Cutler clarifying whether the
         Case 1:15-cv-09300-LGS Document 527 Filed 04/27/20 Page 2 of 2



investigations to which their original affidavits refer were internal investigations conducted by

in-house or outside counsel, undertaken to provide legal advice in connection with anticipated or

ongoing litigation, or some other type of investigation.

Dated: April 27, 2020
       New York, New York
